Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-20 of U.S. Patent No. 8,180,918, US Patent No. 9,866,441 and US Patent No. 10,447,544. Although the claims at issue are not identical, they are not patentably distinct from each other.

US Patent Application 16/570,511
USPN 8,180,918
1. A device comprising: a memory storing executable instructions; and a processor in communication with the memory, wherein the processor, responsive to executing the instructions, performs operations comprising: obtaining operating parameters of a network;
1. A method for managing traffic congestion in a network, the method comprising: utilizing one or more network management servers to monitor parameters of the network;
modeling flows in the network as waveforms based at least in part on the operating parameters to generate a model of network traffic including model flows;
1. modeling traffic for a group of flows as probability waves based at least in part on the monitored parameters, wherein the height of each of the probability waves at time t is equal to a probability of traffic, P(t) at the time t, and wherein the modeling is performed by the one or more network management servers;
and generating instructions for combining selected flows based at least in part on the model flows, thereby controlling an operational condition of the network.  

1. controlling an operational condition of the network to manage the traffic congestion in accordance with at least some of the probability waves by combining selected flows of the group of flows, wherein the selected flows are chosen based on the corresponding probability waves of the selected flows 
2. The device of claim 1, wherein the operations further comprise receiving a request for a quality of service (QoS) associated with an application executing on the network, the QoS expressed as requested QoS parameters.  

14. The method of claim 1 further comprising combining the selected flows from at least two different layers of the network and based in part on satisfying quality of service parameters.
3. The device of claim 2, wherein the operations further comprise determining QoS parameters for the network, wherein the QoS parameters for the network are expressed in terms of properties of the waveforms.  

14. The method of claim 1 further comprising combining the selected flows from at least two different layers of the network and based in part on satisfying quality of service parameters.
20. The method of claim 18 wherein QoS parameters are expressed in terms of properties of the wave.
4. The device of claim 3, wherein the properties of the waveforms comprise bandwidth, wavelength, jitter, or combinations thereof.  

16. The method of claim 15 further comprising: recursively applying the monitoring, modeling and controlling steps with different policies and parameters over an entire range of bandwidth and quality of service (QoS).
17. The method of claim 16 wherein cooperating instances of the operational condition controlling of identical rank form a layer of a specific scope operable to manage flows of a given bandwidth range, specific QoS or scope of management.
5. The device of claim 3, wherein the controlling the operational condition further comprises controlling the QoS parameters for the network to satisfy the requested QoS parameters.  

16. The method of claim 15 further comprising: recursively applying the monitoring, modeling and controlling steps with different policies and parameters over an entire range of bandwidth and quality of service (QoS).17. The method of claim 16 wherein cooperating instances of the operational condition controlling of identical rank form a layer of a specific scope operable to manage flows of a given bandwidth range, specific QoS or scope of management.

6. The device of claim 1, wherein the instructions comprise instructions to manage traffic congestion on the network.  

1. controlling an operational condition of the network to manage the traffic congestion
7. The device of claim 6, wherein the instructions are based on a congestion factor and on one or more of a probability of traffic, an available bandwidth, and a predicted bandwidth.  

1. controlling an operational condition of the network to manage the traffic congestion in accordance with at least some of the probability waves by combining selected flows of the group of flows,
8. The device of claim 1, wherein the flows are modeled as probability waves.  

1. controlling an operational condition of the network to manage the traffic congestion in accordance with at least some of the probability waves by combining selected flows of the group of flows,
9. The device of claim 8, wherein the selected flows are chosen based on corresponding probability waves of the selected flows when combined approximating a square wave.  

1. wherein the selected flows are chosen based on the corresponding probability waves of the selected flows when combined approximating a square wave.
10. The device of claim 8, wherein a height of each of the probability waves at a time t is equal to a probability of traffic, P(t) at the time t.

1. wherein the height of each of the probability waves at time t is equal to a probability of traffic, P(t) at the time t,
Claims 11-20 are rejected under substantially the same rationale as used in the rejections of claims 1-10.



Claims 11-20 are rejected under substantially the same rationale as used in the rejections of claims 1-10.

US Patent No. 9,866,441 and US Patent No. 10,447,544 include similar language to the claims of U.S. Patent No. 8,180,918.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 6-7, 11 and 14 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gersht et al. (US 2002/0056007) in view of Fan (US 2002/0054567), and further in view of Lemieux (USPN 6,094,420).

Regarding claim 1, Gersht discloses a device (Gersht, paragraph [0027], controller sends burst identification data to network controller and receives burst access parameters from network controller) comprising: 
obtaining operating parameters of a network (Gersht, paragraph [0027], controller sends burst identification data to network controller and receives burst access parameters from network controller); 
modeling flows in the network based at least in part on the operating parameters to generate a model of network traffic including model flows (Gersht, paragraph [0011], flow constraints; paragraph [0027], controller sends burst identification data to network controller and receives burst access parameters from network controller; paragraph [0037], bursts modelled in controller by a Poisson distribution); and 
generating instructions for combining based at least in part on the model flows, thereby controlling an operational condition of the network (Gersht, paragraph [0020], allocate a set of burst access parameters to control, at the burst level, the traffic based on the burst parameters; paragraph [0063], total weighted rate of burst rejection for a particular set of link capacities).

Gersht does not explicitly disclose combining selected flows based on model flows.

Fan discloses a memory storing executable instructions; and a processor in communication with the memory, wherein the processor, responsive to executing the instructions, performs operations (Fan, paragraphs [0112]-[0113], processor, instructions, memory) comprising: 
the model of the traffic including model flows and combining the flows based on the model flows (Fan, Fig. 3, steps 320, 340, 370; paragraph [0062], equation models the flow, balance the flows on a link according to the aggregated traffic metrics; paragraph [0065], traffic metric equation).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the traffic flow modeling and aggregating of Fan and the network controller of Gersht.  The motivation to combine the references would have been to reduce congestion of flows of traffic.

Gersht does not explicitly disclose modeling flows as waveforms.

Lemieux discloses modeling flows as waveforms (Lemieux, Fig. 2; column 2, lines 31-40, traffic flows in short bursts with long intervals between); and 
combining selected flows based at least in part on the model flows, thereby controlling an operational condition of the network (Lemieux, Fig. 2; column 2, lines 50-52, adding similar streams of burst traffic).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modeling flows as waveforms in the invention of Gersht.  The motivation to combine the references would have been to effectively model the traffic for combining.

Regarding claim 6, Gersht in view of Fan, and further in view of Lemieux discloses the device of claim 1, wherein the instructions comprise instructions to manage traffic congestion on the network (Gersht, paragraph [0009],  control congestion in an IP network).  

Regarding claim 7, Gersht in view of Fan, and further in view of Lemieux discloses the device of claim 6, wherein the instructions are based on a congestion factor and on one or more of a probability of traffic, an available bandwidth, and a predicted bandwidth (Gersht, paragraph [0009],  control congestion in an IP network; paragraph [0030], bandwidth; paragraph [0042], compute burst rejection probabilities).  

Claims 11 and 14 are rejected under substantially the same rationale as claims 1 and 7, respectively.


Claims 2-5, 8-10, 12-13 and 15-20 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gersht in view of Fan, and further in view of Lemieux, and further in view of Non Patent Literature “Probabilistic Burstiness-Curve-Based Connection Control for Real-Time Multimedia Services in ATM Networks” to Chong et al., cited in Applicant’s IDS filed on September 13, 2019 (Hereafter, “Chong”).

Regarding claim 2, Gersht in view of Fan, and further in view of Lemieux discloses the device of claim 1, wherein the operations further comprise receiving a quality of service (QoS) (Gersht, paragraph [0021], QoS requirements of the burst).  
Gersht does not explicitly disclose, but Chong discloses wherein the operations further comprise receiving a request for a quality of service (QoS) associated with an application executing on the network, the QoS expressed as requested QoS parameters (Chong, page 1072, left column, QoS requirements of applications, requested QoS).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to request for a quality of service (QoS) associated with an application in the invention of Gersht.  The motivation to combine the references would have been to obtain the QoS requirements that need to be satisfied by the traffic.

Regarding claim 3, Gersht in view of Fan, and further in view of Lemieux, and further in view of Chong discloses the device of claim 2, wherein the operations further comprise determining QoS parameters for the network, wherein the QoS parameters for the network are expressed in terms of properties (Gersht, paragraph [0030], network computes burst parameters for the QoS requirements) of the waveforms (Lemieux, Fig. 2; column 2, lines 31-40, traffic flows in short bursts with long intervals between).  

Regarding claim 4, Gersht in view of Fan, and further in view of Lemieux, and further in view of Chong discloses the device of claim 3, wherein the properties of the waveforms comprise bandwidth, wavelength, jitter, or combinations thereof (Gersht, paragraph [0030], bandwidth)(Lemieux, column 3, lines 33-38, length of time within the harmonization period).   

Regarding claim 5, Gersht in view of Fan, and further in view of Lemieux, and further in view of Chong discloses the device of claim 3, wherein the controlling the operational condition further comprises controlling the QoS parameters for the network to satisfy the requested QoS parameters (Gersht, paragraph [0030], network computes burst parameters for the QoS requirements).  

Regarding claim 8, Gersht in view of Fan, and further in view of Lemieux discloses the device of claim 1, wherein the flows are modeled (Fan, Fig. 3, steps 320, 340, 370; paragraph [0062], equation models the flow, balance the flows on a link according to the aggregated traffic metrics; paragraph [0065], traffic metric equation).  Gersht in view of Fan, and further in view of Lemieux does not explicitly disclose, but Chong discloses wherein the traffic is modeled as probability waves (Chong, page 1072, right column, lines 29-37, probabilistic burstiness curve; page 1074, left column, lines 46-53, x(t); page 1082, left column, lines 33-44, x(t)).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to use the flow modeling of Chong in the invention of Gersht.  The motivation to combine the references would have been to allow for traffic to be modeled more accurately.

Regarding claim 9, Gersht in view of Fan, and further in view of Lemieux, and further in view of Chong discloses the device of claim 8, wherein the selected flows are chosen based on corresponding probability waves of the selected flows  when combined (Gersht, paragraph [0020], allocate a set of burst access parameters to control, at the burst level, the traffic based on the burst parameters; paragraph [0042], compute burst rejection probabilities; paragraph [0063], total weighted rate of burst rejection for a particular set of link capacities) approximating a square wave (Lemieux, Fig. 2; column 2, lines 31-40, traffic flows in short bursts with long intervals between).  

Regarding claim 10, Gersht in view of Fan, and further in view of Lemieux, and further in view of Chong discloses the device of claim 8, wherein a height of each of the probability waves at a time t is equal to a probability of traffic, P(t) at the time t (Chong, page 1072, right column, lines 29-37, probabilistic burstiness curve; page 1074, left column, lines 46-53, x(t); page 1082, left column, lines 33-44, x(t)).  

Claims 12, 13 and 15 are rejected under substantially the same rationale as claims 3, 4 and 8, respectively.

Claims 16-20 are rejected under substantially the same rationale as claims 3-4 and 8-10, respectively.

Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALAN LOUIS LINDENBAUM whose telephone number is (571)270-3858. The examiner can normally be reached Monday through Friday 9:00 AM to 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on (571) 272-7969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALAN L LINDENBAUM/Examiner, Art Unit 2466                                                                                                                                                                                                        
/CHRISTOPHER M CRUTCHFIELD/Primary Examiner, Art Unit 2466